DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,095,869. Although the claims at issue are not identical, they are not patentably distinct from each other. For example:
Instant Claim 1
US 11095869 Claim 1
A method for automatic generation of a multi-view interactive digital media representation (MIDMR) recording, the method comprising:
A method for automatic generation of a multi-view interactive digital media representation (MIDMR) recording, the method comprising:
obtaining a first MIDMR;
obtaining a first MIDMR, wherein the first MIDMR includes a convex or concave motion capture using a recording device, wherein the first MIDMR is a general object MIDMR;
obtaining a second MIDMR; and
obtaining a second MIDMR, wherein the second MIDMR includes a convex or concave motion capture using a recording device, wherein the second MIDMR is a specific feature MIDMR; and
generating a third MIDMR from the first MIDMR and the second MIDMR, wherein the first and second MIDMRs are obtained using different capture motions, wherein the third MIDMR is a combined embedded MIDMR, wherein the third MIDMR provides a three dimensional view of a first object MIDMR as well as an embedded three dimensional view of a second object MIDMR,
generating a third MIDMR from the first MIDMR and the second MIDMR, wherein the first and second MIDMRs are obtained using different capture motions, wherein the third MIDMR is a combined embedded MIDMR, wherein the third MIDMR provides a three dimensional view of a general object MIDMR as well as an embedded three dimensional view of a specific feature MIDMR, wherein the specific feature is a part of the general object MIDMR,
wherein the first and second MIDMRS are generated by stitching together two dimensional images, and wherein the third MIDMR is generated by combining the first and second MIDMR, and wherein the first, second, and third MIDMRs each provide a three-dimensional view of content without rendering and/or storing an actual three-dimensional model.
wherein the first and second MIDMRS are generated by stitching together two dimensional images, and wherein the third MIDMR is generated by combining the first and second MIDMR, and wherein the first, second, and third MIDMRs each provide a three-dimensional view of content without rendering and/or storing an actual three-dimensional model.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Karpenko discloses combining a first view and a second view of a 360-degree video (para. [0032]). However, the limitations “generating a third MIDMR from the first MIDMR and the second MIDMR, wherein the first and second MIDMRs are obtained using different capture motions, wherein the third MIDMR is a combined embedded MIDMR, wherein the third MIDMR provides a three dimensional view of a first object MIDMR as well as an embedded three dimensional view of a second object MIDMR” and “wherein the first and second MIDMRS are generated by stitching together two dimensional images, and wherein the third MIDMR is generated by combining the first and second MIDMR, and wherein the first, second, and third MIDMRs each provide a three-dimensional view of content without rendering and/or storing an actual three-dimensional model,” taken as a whole, render the claims patentably distinct over the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2019/0132569 – generating combined view
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is 571-270-7513. The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH-TUAN V NGUYEN/
Primary Examiner, Art Unit 2611